United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Bastrop, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1200
Issued: January 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2009 appellant filed a timely appeal of a March 27, 2009 nonmerit decision
of the Office of Workers’ Compensation Programs denying his request for reconsideration
because it was not timely filed and failed to establish clear evidence of error. Because more than
one year has elapsed between the last merit decision dated December 20, 2001 and the filing of
the appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to
20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On June 5, 2000 appellant, then a 35-year-old accounting technician, filed an
occupational disease claim for an emotional condition caused or aggravated by the stress of
working in a prison environment. He alleged that his underlying post-traumatic stress disorder

was aggravated by incidents that occurred at work which he characterized as harassment and
racial discrimination. By decision dated August 22, 2000, the Office denied the claim on the
grounds that no compensable work factor had been established.
Appellant disagreed with the decision and requested a review of the written record by the
Office’s Branch of Hearings and Review. By decision dated May 21, 2001, an Office hearing
representative affirmed the August 22, 2000 decision.
In a June 22, 2001 letter, appellant requested reconsideration of the Office’s decision and
submitted additional evidence. By decision dated August 15, 2001, the Office denied appellant’s
reconsideration request on the grounds that the evidence submitted was duplicative of that
already considered or irrelevant to support reopening of his claim for merit review.
In a September 18, 2001 letter, appellant disagreed with the Office’s decision and
requested reconsideration. He also submitted additional evidence. By decision dated
December 20, 2001, the Office denied modification of its prior decisions.
In a March 17, 2009 letter, appellant requested reconsideration. He contended that
because of his preexisting post-traumatic stress disorder, time limits regarding his claim should
be excused as his current mental condition rendered him less functional than the average person
and that dealing with time limits was stressful. Appellant further argued that he should be
granted retroactive benefits based upon a loss of wage-earning capacity due to his work-related
emotional condition. In support of his request, he submitted duplicative copies of evidence
previously of record and reviewed by the Office, including a June 11, 2001 letter from the Office
of Personnel Management, approving his application for disability retirement and a May 24,
2001 letter from Dr. Michael Jaworski, a Board-certified psychiatrist, advising that appellant’s
post-traumatic stress disorder, depression and anxiety disabled him from employment. Appellant
advised he was also submitting a permanent and total disability rating from the Department of
Veterans Affairs and a disability report from Lorraine L. Papa, Ph.D., but no such evidence was
received by the Office.1
In a June 15, 2000 letter, Carol Cofer, a social worker, noted treating appellant in an
Employee Assistance Program since December 1999. She diagnosed appellant with posttraumatic stress disorder and consequent dysthymia and anxiety disorders. Ms. Cofer opined that
work stressors caused or aggravated his post-traumatic stress disorder. She opined that
appellant’s current symptoms rendered him unable to continue in his current job.
By decision dated March 27, 2009, the Office determined that the request for
reconsideration was untimely and failed to show clear evidence of error.

1

The record reflects medical evidence was received from Dr. Papa and reviewed by the Office in its previous
decisions.

2

LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.2 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted the Office under section 8128(a) of the Federal Employees’
Compensation Act.3
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes clear evidence of error.4 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of
error on the part of the Office.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.6 The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.7 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.8 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.9 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.10

2

20 C.F.R. § 10.607(a).

3

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

4

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

5

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004). Office procedures provide that the term clear evidence of error is intended to represent a difficult
standard. The claimant must present evidence which on its face shows that the Office made an error (for example,
proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized medical report
which, if submitted before the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
6

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

7

See Leona N. Travis, 43 ECAB 227, 240 (1991).

8

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

9

See Leona N. Travis, supra note 7.

10

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

The Board makes an independent determination of whether a claimant has submitted
clear evidence of error on the part of the Office such that the Office abused its discretion in
denying merit review in the face of such evidence.11
ANALYSIS
The Board finds that appellant failed to file a timely application for review of the
December 20, 2001 merit decision. In implementing the one-year time limitation, the Office’s
procedures provide that the period for requesting reconsideration begins on the date of the
original Office decision. However, a right to reconsideration within one year accompanies any
subsequent merit decision on the issues.12
In the December 20, 2001 decision, the Office denied modification of its prior decisions
finding that appellant did not sustain an emotional condition in the performance of duty as he
failed to establish any compensable employment factors. The appeal rights attached to the
decision notified appellant of his right to request reconsideration and submit additional evidence
to the Office within one year of that decision. Appellant did not request reconsideration until
March 17, 2009. He asserted that his emotional condition prevented him from timely filing his
reconsideration request. However, this argument is without merit as appellant did not submit any
probative medical evidence establishing that he was not competent to communicate or that his
testimony was necessary to obtain modification of the Office’s decision.13 As appellant’s
March 17, 2009 letter requesting reconsideration was made more than one year after the Office’s
December 20, 2001 merit decision, the Board finds that it was not timely filed.
The Board finds that appellant has not submitted evidence establishing clear evidence of
error by the Office in finding that he did not establish any compensable employment factors that
caused or contributed to his emotional condition. Appellant did not submit the type of positive,
precise and explicit evidence or argument which manifests on its face that the Office committed
an error. He argued that the time limitations should not apply in his case as he was functioning
less than the average person because of his current and preexisting mental conditions and the
time limitations were stressful. Appellant also argued that he should be entitled to retroactive
compensation for loss of earning capacity due to his work-related emotional condition.
However, no work-related emotional condition has been established. As noted, appellant’s claim
was denied because he failed to establish any compensable employment factors as having caused
his current emotional condition. Thus, appellant’s assertions in support of his reconsideration
request do not establish that the Office committed an error that raises a substantial question as to
the correctness of the Office decision.
The reports submitted with appellant’s request are not of sufficient probative value to
raise a substantial question as to the correctness of the Office’s decision. Appellant submitted a
June 15, 2000 report of Ms. Cofer, a social worker. To the extent that Ms. Cofer’s report is
11

Pete F. Dorso, 52 ECAB 424 (2001).

12

Larry L. Litton, 44 ECAB 243 (1992).

13

See 20 C.F.R. § 10.607(c).

4

offered as medical evidence, her report is of no probative medical value as a social worker is not
a physician as defined under the Act.14 Moreover, appellant’s underlying claim was denied
because he did not establish the existence of any compensable employment factors. Therefore, it
would be premature to consider medical evidence.15 The Board finds that Ms. Cofer’s report
does not raise a substantial question as to the correctness of the Office’s decision and does not
establish clear evidence of error. The other evidence appellant submitted was previously of
record and reviewed by the Office. Appellant has not explained how this evidence raises a
substantial question concerning the correctness of the Office’s decision. The Board finds that
this material does not establish clear evidence of error in the Office’s decision. For these
reasons, the Office properly denied appellant’s request for reconsideration.
On appeal, appellant primarily argues that the medical evidence supports he has a
compensable emotional condition. This argument goes to the merits of appellant’s claim which
are not before the Board. The remainder or appellant’s arguments do not establish clear evidence
of error on the part of the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

14

5 U.S.C. § 8101(2). This subsection defines the term physician to include surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law. See Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical
opinion, in general, can only be given by a qualified physician); Sedi L. Graham, 57 ECAB 494 (2006) (the reports
of a social worker do not constitute competent medical evidence, as a social worker is not a physician as defined by
section 8101(2)).
15

Where a claimant has not established any compensable employment factors, the Board need not consider the
medical evidence of record. C.S., 58 ECAB 137 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the March 27, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

